Citation Nr: 1115703	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed as shortness of breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to June 1961, and from January 1991 to May 1991, with additional service in the Navy Reserves from January 1981 to December 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  In March 2001 September 2004, and July 2009, this matter was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

First, it appears that additional records should be obtained.  The most recent VA medical records in the claims file are dated in January 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, on VA examination in October 2007, the Veteran indicated that he is in receipt of benefits from the Social Security Administration (SSA).  Since the SSA decision and the records upon which that grant of benefits was based are not included in the claims folder and may be relevant to the claims on appeal, those records should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, in July 2010, the Veteran indicated treatment of chronic fatigue from physical therapist B. Brem of the Physical Therapy Associates, P.C.  Accordingly, the Veteran's private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since January 2009.

2.  Then, secure the SSA records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from Physical Therapy Associates, P.C., and any additional private treatment records identified by the Veteran.  All attempts to secure the records should be documented in the claims folder.

4.  After the requested development has been completed and any action that logically flows from the development has been undertaken.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

